DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity
2.	The present application is a continuation of application serial no. 16/506,737 filed July 9, 2019 (now issued as U.S. Patent No. 11,111,639).

Status of Claims
3.	Applicant’s preliminary amendment filed August 19, 2021, has been entered.  After entry of the preliminary amendment, claims 1-20 are pending in the application; of these, claims 1, 10, and 14 are independent.  All of the currently pending claims have been examined in the present Office action.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-3, 5-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,111,639. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are anticipated by the claims in the issued patent.  
With respect to pending independent claim 1, for example, the issued patent claims recite:
A machine for road work, the machine comprising: 
a frame; 
a drive system including a power source carried by the frame;
a milling system driven by the power source, the milling system comprising: 
a rotor configured to rotate and remove an amount of material from a working area; 
a drive member coupling the rotor to be driven by the power source; (see issued claim 1, lines 1-10); and 
and a sensor configured to measure at least one of a rotational speed or acceleration of the drive member (issued claim 4 recites, for example, a second electronic sensor configured to measure a speed of the drive member); and 
a controller (issued claim 1 recites an electronic control module) configured to, in response to a signal received from the sensor, determine if the rotor has encountered an object capable of damaging the rotor (issued claim 5 recites that the electronic control module “is configured to, in response to ... an electronic signal received from the second electronic sensor, determine if the rotor has encountered the object capable of damaging the rotor...”).
Pending dependent claims 2-3 and 5-9 are anticipated, for example, by one or more of claims 4-7 and 13 in the issued patent.
Pending independent claim 10 is anticipated, for example, by claims 8 and 11 in the issued patent.
Pending dependent claims 11-13 are anticipated, for example, by one or more of claims 9, 11, and 12 in the issued patent.
Pending independent claim 14 is anticipated, for example, by claims 13, 16, and 17 in the issued patent.
Pending dependent claims 15-18 and 20 are anticipated, for example, by one or more of claims 14 and 16-18 in the issued patent. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 3 of claim 2, the recitation “and wherein and the tensioner” does not read properly such that the metes and bounds of the claim could not be ascertained by a person skilled in the art.
In line 1 of claim 3, the recitation “wherein if one of the rotational speed ...” does not read properly such that the metes and bounds of the claim could not be ascertained by a person skilled in the art.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-2, 7, 9-11, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schafer et al., U.S. Patent Application Publication No. 2016/0169361 (“Schafer”).
Schafer discloses a machine for road work (Fig. 1), the machine comprising: 
a frame (20); 
a drive system (drive train 14; see Figs. 1 and 3) including a power source (engine 34; Fig. 2) carried by the frame;
a milling system (implement 12; Fig. 1) driven by the power source, the milling system comprising: 
a rotor (rotor 18) configured to rotate and remove an amount of material from a working area; 
a drive member (e.g., input pulley 60; Fig. 3) coupling the rotor to be driven by the power source (see Fig. 2); and
a sensor (sensor 72; Fig. 7) configured to measure at least one of a rotational speed or acceleration of the drive member (Schafer [0023]: at least one sensor 72 disposed to sense the rotation of the annular toothed surface 70 to monitor a speed of the input pulley 60); and 
a controller (74; Fig. 2) configured to, in response to a signal received from the sensor (Schafer [0023]: the sensor 72 may provide a signal 73 indicative of the speed of the input pulley 60 to a machine controller 74), determine if the rotor has encountered an object capable of damaging the rotor (Schafer [0027]: In the event of an obstacle strike, for example, the implement 12 will rapidly decelerate, which deceleration is transmitted through the implement drive gearbox 64 to the input pulley 60. Recognizing the deceleration in the input pulley 60 through the annular toothed ring 70 in conjunction with the sensor 72, the machine controller 74 provides a signal to the clutch valve 44 to disengage the clutch 48).
With respect to claim 2, Schafer further discloses a belt 56 (Fig. 3) and a tensioner assembly including a hydraulic cylinder (shown in Fig. 3) configured to tension the belt.
With respect to claims 7 and 16, Schafer discloses a second sensor configured to measure a second characteristic of the drive system (an electrical connection 86 is used to measure engine speed; see Fig. 2 and paragraph [0027]).  Schafer uses this measured engine speed to determine if the rotor has encountered an object capable of damaging the rotor (see the right side of Fig. 8).
With respect to claims 9 and 11, Schafer discloses decoupling the milling system from being driven by the power source (Schafer [0027]: the machine controller 74 provides a signal to the clutch valve 44 to disengage the clutch 48).
With respect to claim 14, Schafer further discloses a belt 56 (Fig. 3) and a belt pulley (i.e., the pulley 60) configured to retain the belt (see Fig. 3).  The sensor 72, as discussed above, is configured to measure the speed of the belt pulley 60.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 3, 8, 12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer, as applied to claims 1, 7, 10, and 14 above.
As discussed above, Schafer discloses all of the limitations of claims 1, 7, 10, and 14.  With reference to the left side of Fig. 8, Schafer further discloses a method that determines if the rotor has encountered the object by monitoring the rotational speed of the drive member (i.e., the actual input pulley speed in box 100).  In box 102, Shafer compares this actual input speed to a “delayed speed”, which is defined as “a previously measured speed of the input pulley 60 at a set time interval” (Schafer paragraph [0039]).  This previously measured speed is considered to be a mean drive member speed, at least with respect to the set time interval when it is measured.  Although Schafer considers a threshold for the decrease in speed (see box 108), Schafer does not specifically disclose a threshold of 10% or greater, as recited in applicant’s claims.
Schafer, however, further discloses another method (see the right side of Fig. 8) for determining if the rotor has encountered the object.  In this method, the sensed pulley speed is compared to a calculated or expected pulley speed, based on engine RPM.  If the sensed pulley speed is less than a threshold percentage (see box 118) of the expected pulley speed for a predetermined period of time, the controller determines that an amount of “slippage” has occurred to indicate that the rotor has encountered an object and disengages the clutch.  Schafer teaches that this threshold may be on the order of 10% (see paragraph [0043]).
It would have been obvious to a person of ordinary skill in the art at the time the present invention was effectively filed, in view of the teaching of Schafer in conjunction with the right side of Fig. 8, to set the threshold for reduction in speed (i.e., the process in the left half of Fig. 8) to 10% or greater, since Schafer indicates that 10% represents a significant threshold for indicating when a change in a measured drive system characteristic is great enough to signal an abnormal condition (i.e., that the rotor has encountered an object).
With respect to claim 8, as noted above, Shafer discloses a 10% threshold for engine speed reduction (as measured at the drive member) in the right half of Fig. 8.
With respect to claim 20, Schafer discloses a second sensor configured to measure a second characteristic of the drive system (an electrical connection 86 is used to measure engine speed; see Fig. 2 and paragraph [0027]).  As discussed above, Schafer uses this measured engine speed to determine if the rotor has encountered an object capable of damaging the rotor (see the right side of Fig. 8) and applies a threshold on the order of 10% (see paragraph [0043]).
14.	Claims 5-6, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer as applied to claims 1, 12, and 14 above, and further in view of Nacke et al., U.S. Patent Application Publication No. 2014/0348585 (“Nacke”).
As discussed above, Schafer discloses all of the limitations of claims 1, 12, and 14.  Schafer does not, however, disclose a second sensor configured to measure a torque of the drive system, as recited in claims 5-6, 13, and 17-18.
In the same field of endeavor, Nacke discloses a machine for road work (Fig. 1) having a milling device 3 in the form of a milling rotor (i.e., rotating milling tool 9; Fig. 3).  In order to detect an undesirable contact of the rotating milling rotor with the ground (while the machine is maneuvering), Nacke teaches providing a torque sensor and/or a rotary speed sensor and activating an emergency clutch throw -out means when a torque limit is exceeded or the rotary speed of the milling rotor falls below a threshold value (see paragraph [0013]).
It would have been obvious to a person of ordinary skill in the art at the time the present invention was effectively filed, in view of the teaching in Nacke, to provide the Shafer machine with a drive system torque sensor and to consider information from the torque sensor when determining if the rotor has encountered an object, in order to better protect the Schafer milling rotor and drive train from damage if an object is encountered by the rotor.
With respect to claim 6, while Nacke teaches determining that a torque limit is exceeded (see paragraph [0013]), neither Schafer nor Nacke, however, specifically discloses a threshold for torque increase of 50% or more, as recited in claim 6.  Schafer, however, discloses a method (see the right side of Fig. 8) for determining if the rotor has encountered the object.  In this method, the sensed pulley speed is compared to a calculated or expected pulley speed, based on engine RPM.  If the sensed pulley speed is less than a threshold percentage (see box 118) of the expected pulley speed for a predetermined period of time, the controller determines that an amount of “slippage” has occurred to indicate that the rotor has encountered an object and disengages the clutch.  Schafer teaches that this threshold may be on the order of 10% (see paragraph [0043]).
It would have been obvious to a person of ordinary skill in the art at the time the present invention was effectively filed, in view of the teaching of Schafer in conjunction with the right side of Fig. 8, to set a 10% threshold for torque increase, taught by Nacke, since Schafer indicates that 10% represents a significant threshold for indicating when a change in a measured drive system characteristic is great enough to signal an abnormal condition (i.e., that the rotor has encountered an object).
Schafer further discloses that the necessary or desired threshold amounts would largely be dependent on various application-specific factors, such as the particular configuration and characteristics of the machine in question (note that Schafer discusses the need to consider machine factors when determining threshold amounts (Schafer [0040]: disclosing threshold may be greater or lesser as appropriate and may be tuned based upon the particular machine configuration and characteristics). In addition, Applicant has not demonstrated any criticality associated with the ranges recited. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the machine of Schafer and Nacke by setting the threshold to 50% or more as a matter of routine optimization, based on the particular machine configuration and characteristics, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).




With respect to claim 18, Schafer further discloses that when monitoring the pully speed reduction (i.e., in the left half of Fig. 8), that the reduction occurs within 0.2 seconds, as recited (see paragraph [0043] where Schafer discusses a time period of 1/5 second - i.e., 0.2 seconds).  Neither Schafer nor Nacke, however, specifically discloses a threshold for torque increase of 10% or more, as recited in claim 18.  Schafer, however, discloses a method (see the right side of Fig. 8) for determining if the rotor has encountered the object.  In this method, the sensed pulley speed is compared to a calculated or expected pulley speed, based on engine RPM.  If the sensed pulley speed is less than a threshold percentage (see box 118) of the expected pulley speed for a predetermined period of time, the controller determines that an amount of “slippage” has occurred to indicate that the rotor has encountered an object and disengages the clutch.  Schafer teaches that this threshold may be on the order of 10% (see paragraph [0043]).
It would have been obvious to a person of ordinary skill in the art at the time the present invention was effectively filed, in view of the teaching of Schafer in conjunction with the right side of Fig. 8, to set the threshold for torque increase, taught by Nacke, to 10% or greater, since Schafer indicates that 10% represents a significant threshold for indicating when a change in a measured drive system characteristic is great enough to signal an abnormal condition (i.e., that the rotor has encountered an object).

Allowable Subject Matter
15.	Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
16.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Botzius et al. discloses a road milling machine having a vibration sensor and/or drive train torque sensor.  Berning et al. discloses detecting torque fluctuations in the drive train of a milling machine.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                             
28 April 2022
/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672